DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Interpretation under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

          (B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
          (C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application 

4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an acquisition unit, a determination unit, a display control unit, a second determination unit, and an acceptance unit in claims 1-19.
Because these claim limitations is/are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating     
    obviousness or nonobviousness.

6.	Claims 1-3, 5, 7, 9, 11-14, and 16-19 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Atsushi et al. (WO 2017/204172 or CA003025471, hereinafter Atsushi) in view of Hiroyuki  (English Translation of the Japanese Publication JP 2008-131443 06-2008). 
Regarding claim 1, Atsushi discloses a display control apparatus comprising:
an acquisition unit configured to acquire state information which indicates states of a plurality of imaging apparatuses and which is used in generating a virtual viewpoint image (Atsushi, para’s 0028-0032, discloses an apparatus for generating virtual viewpoint image based on images captured by a plurality of camera connected in daisy chain, para’s 0059 and 0090, a unit for acquiring cameras’ parameter including position and orientation; para’s 0114; a unit for receiving operating state of the cameras including failure state, normal state, standby state); 
a first determination unit configured to determine, based on the state information acquired by the acquisition unit, if the virtual viewpoint image is generated and displayed (Atsushi, para. 0017, a unit determines normal condition as images captured by a plurality of cameras from all around the stadium are generated and transmitted through a daisy chain in synchronization; para’s 0028-0032, discloses an apparatus for generating virtual viewpoint image based on images captured by a plurality of camera connected in daisy chain, para’s 0059 and 0090, a unit for acquiring cameras’ parameter including position and orientation; para’s 0114; a unit for receiving operating state of the cameras including failure state, normal state, standby state; para’s 0191-0193, when a failure state or abnormal condition is determined, the system switches to a calibration mode as virtual viewpoint images cannot be generated).
Atsushi discloses displaying virtual viewpoint images when imaging apparatuses are in normal operating state, but does not explicitly disclose determine, based on the state information acquired by the acquisition unit, at least one image type from a plurality of image types indicating display formats in which the states of the plurality of imaging apparatuses are displayed; and a display control unit configured to perform control such that the states of the plurality of imaging apparatuses are displayed based on the image type determined by the first determination unit.
Hiroyuki discloses determine, based on the state information acquired by the acquisition unit, at least one image type from a plurality of image types indicating display formats in which the states of the plurality of imaging apparatuses are displayed; and a Hiroyuki, pages 5-6, 10-12, fig’s 6 and 7, discloses a surveillance system comprising a plurality of monitoring cameras connected in a daisy chain, wherein locations of malfunctioning are detected, and the camera ID number, the malfunctioning state, the retransmission log count, the anomaly occurrence date and time, and the transmission path state are displayed in a list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Hiroyuki’s features into Atsushi’s invention for enhancing user’s operating experience by visually providing operating status of a plurality of cameras connected in a network.

Regarding claim 2, Atsushi-Hiroyuki discloses display control apparatus according to claim 1, wherein the display control unit performs control such that the states of the plurality of imaging apparatuses are displayed using an image of the image type determined by the first determination unit (Atsushi, para. 0017, a unit determines normal condition as images captured by a plurality of cameras from all around the stadium are generated and transmitted through a daisy chain in synchronization; para’s 0028-0032, discloses an apparatus for generating virtual viewpoint image based on images captured by a plurality of camera connected in daisy chain, para’s 0059 and 0090, a unit for acquiring cameras’ parameter including position and orientation; para’s 0114; a unit for receiving operating state of the cameras including failure state, normal state, standby state; para’s 0191-0193, when a failure state or abnormal condition is determined, the system switches to a calibration mode as virtual viewpoint images cannot be generated; Hiroyuki, pages 5-6, 10-12, fig’s 6 and 7, discloses a surveillance system comprising a plurality of monitoring cameras connected in a daisy chain, wherein locations of malfunctioning are detected, and the camera ID number, the malfunctioning state, the retransmission log count, the anomaly occurrence date and time, and the transmission path state are displayed in a list).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 3, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein the display control unit performs control of displaying the plurality of imaging apparatuses using the images of the plurality of image types such that the image of the image type determined by the first determination unit is larger than the images of the other image types based on the state information acquired by the acquisition unit (Hiroyuki, fig’s 6 and 7, using different display types; displaying image of one type larger than images of other types is design option and is well known technique in the art).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 5, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein the plurality of image types include an image type with a format of displaying a list of imaging parameters of the plurality of imaging apparatuses (Atsushi, para’s 0114; a unit for receiving operating state of the cameras including failure state, normal state, standby state; para’s 0191-0193, when a failure state or abnormal condition is determined, the system switches to a calibration mode as virtual viewpoint images cannot be generated; Hiroyuki, pages 5-6, 10-12, fig’s 6 and 7, discloses a surveillance system comprising a plurality of monitoring cameras connected in a daisy chain, wherein locations of malfunctioning are detected, and the camera ID number, the malfunctioning state, the retransmission log count, the anomaly occurrence date and time, and the transmission path state are displayed in a list).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 7, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein the first determination unit determines at least one image type from the plurality of image types based on a type of an error indicated by the state information acquired by the acquisition unit (Atsushi, para’s 0114; a unit for receiving operating state of the cameras including failure state, normal state, standby state; para’s 0191-0193, when a failure state or abnormal condition is determined, the system switches to a calibration mode as virtual viewpoint images cannot be generated; Hiroyuki, pages 5-6, 10-12, fig’s 6 and 7, discloses a surveillance system comprising a plurality of monitoring cameras connected in a daisy chain, wherein locations of malfunctioning are detected, and the camera ID number, the malfunctioning state, the retransmission log count, the anomaly occurrence date and time, and the transmission path state are displayed in a list).
The motivation and obviousness arguments are the same as claim 1.

Regarding claim 9, Atsushi-Hiroyuki discloses the display control apparatus Atsushi, para’s 0191-0193, when a failure state or abnormal condition is determined, the system switches to a calibration mode to set parameter values for cameras).


Regarding claim 11, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, further comprising an acceptance unit configured to accept a designation of one display method from a plurality of display methods including a first display method and a second display method, wherein in a case where the acceptance unit accepts a designation of the first display method, the display control unit performs control such that the states of the plurality of imaging apparatuses are displayed using an image of the image type determined by the first determination unit, and in a case where the acceptance unit accepts a designation of the second display method, the display control unit performs control of displaying the plurality of imaging apparatuses using the images of the plurality of image types such that the image of the image type determined by the first determination unit is larger than the images of the other image types (Hiroyuki, fig’s 6 and 7, using different display types; displaying image of one type larger than images of other types is design option and is well known technique in the art).

Regarding claim 12, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein images captured by the plurality of imaging apparatuses are used in generating a virtual viewpoint image (Atsushi, para’s 0017-0020, generate virtual viewpoint images).

Regarding claim 13, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein the state information includes information on a communication state of an imaging apparatus (Hiroyuki, fig’s 6 and 7, transmission line fault). 

Regarding claim 14, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein the state information includes information indicating a state of an imaging parameter of an imaging apparatus (Atsushi, para’s 0059 and 0090, camera parameter information). 

Regarding claims 16 and 19, these claims comprise limitations substantially the same as claim 1; therefore they are rejected by similar rationale. Atsushi-Hiroyuki further discloses CPUs, memory modules, and computer readable medium (see Atsushi, para’s 0413 and 0420).

Regarding claims 17 and 18, these claims comprise limitations substantially the same as claims 2 and 3; therefore they are rejected by similar rationale.

7.	Claim 8 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Atsushi-Hiroyuki, as applied to claim 1 above, in view of Andreyev et al. (US Publication 20210121139, hereinafter Andreyev). 
Regarding claim 8, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1. 
Atsushi-Hiroyuki does not explicitly disclose but Andreyev discloses a second determination unit configured to determine a progress state of a process of enabling the plurality of imaging apparatuses to be used in the imaging system based on the state information acquired by the acquisition unit, wherein the first determination unit determines at least one image type from the plurality of image types based on the progress state determined by the second determination unit (Andreyev, para. 0030, the time of the movement determined at operation 302 is compared with the state of progress of the imaging data acquisition process; determine  one image type based on the progress state determined by another determination unit is considered as design option).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andreyev’s features into Atsushi-Hiroyuki’s invention for enhancing user’s operating experience by allowing user to optionally controlling displaying operating status of cameras.

8.	Claims 4, 6 and 10 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Atsushi-Hiroyuki, as applied to claim 1 above, in view of Kondo et al. (US Patent 5,586,254). 
Regarding claims 4, 6 and 10, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1, wherein the display control unit performs control such that the states of the plurality of imaging apparatuses are displayed based on the state information acquired by the acquisition unit, the image type determined by the first Atsushi, para. 0114; a unit for receiving operating state of the cameras including failure state, normal state, standby state. Hiroyuki, pages 5-6, 10-12, fig’s 6 and 7, locations of malfunctioning are detected, and the camera ID number, the malfunctioning state, the retransmission log count, the anomaly occurrence date and time, and the transmission path state are displayed in a list).
Atsushi-Hiroyuki does not explicitly disclose but Kondo discloses:
wherein the plurality of image types include an image type with a format of displaying a network connection configuration of the plurality of imaging apparatuses; 
wherein the display control unit performs control such that the states of the plurality of imaging apparatuses are displayed based on imaging environment information; and wherein the imaging environment information includes coordinate values indicating installation positions of the plurality of imaging apparatuses and information indicating network connection destinations of the plurality of imaging apparatuses; and wherein the plurality of image types include an image type with a format of displaying positions at which the plurality of imaging apparatuses are disposed (Kondo, col. 7, lines 32-45, a database storing information relating to the physical locations of the network devices and to connection relationships thereof, the display device for displaying the configuration of the network and so on, and a processing means so adapted as to display the drawing of the physical network configuration on the display device on the basis of the information stored in the database, and as to indicate the location of a fault at the time of the occurrence of the fault of the network; col. 8, lines 8-14, display the drawing of the physical network configuration on the display device on the basis of the information stored in the first database, to indicate the location of a fault at the time of the occurrence of the fault of the network, and to display the physical condition of the environment, such as the illumination on the location of the network device, the radio wave fault on the basis of the information stored in the third database).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kondo’s features into Atsushi-Hiroyuki’s invention for enhancing user’s operating experience by visually providing operating status of cameras privately and/or distinctly connected in a network.

9.	Claim 15 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Atsushi-Hiroyuki, as applied to claim 1 above, in view of Wakamatsu (US Publication 2018/0082144). 
Regarding claim 15, Atsushi-Hiroyuki discloses the display control apparatus according to claim 1.
Atsushi-Hiroyuki does not explicitly disclose but Wakamatsu discloses, wherein the state information includes information on a vibration state of an imaging apparatus (Wakamatsu, para. 0125, determine vibration state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Wakamatsu’s features into Atsushi-Hiroyuki’s invention for enhancing user’s operating experience by allowing user to monitor a variety of camera parameters.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOI H TRAN whose telephone number is (571)270-5645.  The examiner can normally be reached on 8:00AM-5:00PM PST FIRST FRIDAY OF BIWEEK OFF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.